Citation Nr: 0600654	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico
THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In February 2003, the veteran presented testimony before a 
Decision Review Officer at the RO.   During the hearing, the 
veteran testified that his left knee was fine and that he 
solely experienced problems with his right knee.  The RO 
should clarify whether the veteran intended to withdraw the 
claim of service connection for  a left knee disorder.   

In July 2004, the Board remanded the matter for additional 
evidentiary and procedural development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002), was enacted in 2000.  With respect to 
the VA's duty to assist, under the VCAA, the VA has a duty to 
secure the pertinent service medical records and other 
relevant records pertaining to the veteran's active military, 
naval or air service that are held or maintained by a 
governmental entity.  38 U.S.C.A. § 5103A(d). 

In July 2001, the service department responded that the 
veteran's service medical records were unavailable due to 
fire.  In cases such as this one, where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to assist 
the claimant in the development of the case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).

Accordingly, in April 2002, the service department was asked 
to search the sick and morning reports from January 1, 1953, 
to April 1, 1953, for remarks pertaining to the veteran 
regarding an arm fracture or a leg injury.  In August 2002, 
the service department responded that it had investigated the 
morning reports of Company C 370th Infantry BN from January 
1, 1953, to June 30, 1953, and no sick, injured or hospital 
remarks pertaining to the veteran were located.  The service 
department also noted that no service could be confirmed 
after February 1954.  

In February 2003, however, the veteran presented testimony 
before a Decision Review Officer and testified that he 
injured his elbow and his right knee while he was stationed 
in Munich, Germany, in September or October.  The veteran 
testified that he first entered into active service in March 
1952 and served in the infantry.  He alleged that, following 
boot camp, he was transferred to Munich for two years.  He 
stated that, while he was stationed in Munich, he was driving 
a tank and when the tank stopped, he slid and fell down, 
thereby injuring his right elbow and right knee.  
Consequently, he alleged, he was unable to move his leg and 
was hospitalized for two weeks.  The veteran stated that he 
did not undergo surgery but maintained that his leg was in a 
cast for almost a month and his right arm was placed in a 
brace.  He testified that, after he was released from the 
hospital, he was placed on light duty.  He stated that, at 
that time, he was stationed with the 370th tank battalion, at 
Henry Caserny, in Munich, Germany.  There is no indication in 
the record that the sick and morning reports have been 
investigated from September 1, 1952, to October 31, 1952, or 
from September 1, 1953, to October 31, 1953.  Additionally, 
under the VCAA, the VA should make reasonable efforts to 
secure the veteran's service personnel records.  38 U.S.C.A. 
§ 5103A(a).

The Board also notes that in a January 1988 statement from 
William R. Hardy, M.D., a three year history of joint 
stiffness in both hands, wrists, shoulder, elbows and knees 
was noted.  It was also noted that the veteran was referred 
to Chris Stephens, M.D., Moheb Moneim, M.D., and Joseph 
Bickell, M.D.  There are, however, no such records in the 
claims folder and no indication of any attempt by the RO to 
obtain such records.  The Board finds that the VA should make 
reasonable efforts to secure these records.  

Additionally, in February 2003, the veteran testified that he 
had received post-service treatment for his right knee from a 
Dr. Johnson.  The RO requested that the veteran complete a 
release in order to obtain the records of Dr. Johnson; 
however, the veteran never returned the release.  Because the 
Board is remanding this case for other reasons, the RO should 
again attempt to retrieve Dr. Johnson's records.

Accordingly, the issue is REMANDED to the RO for the 
following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request that the sick and morning reports 
be investigated from September 1, 1952, 
to October 31, 1952, and from September 
1, 1953, to October 31, 1953, for remarks 
pertaining to the veteran regarding an 
arm and/or leg injury and/or fracture.  
The RO should also request copies of the 
veteran's service personnel records.  All 
efforts to obtain such records should be 
documented in the claims folder.

2.  The RO should take all necessary 
steps to obtain treatment records from 
Chris Stephens, M.D., Moheb Moneim, M.D., 
Joseph Bickell, M.D, and Dr. Johnson.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder

3. If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

